Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record specifies or makes obvious an imaging system, comprising: 
one or more detector modules, each detector module having a plurality of layers, including; 
an X-ray sensor assembly oriented perpendicular to a vertical axis of the detector module and positioned above a conductive block; 
a radiation blocker positioned between the X-ray sensor assembly and the conductive block, the radiation blocker configured to block penetration of radiation into the conductive block; and 
at least one integrated circuit positioned along a side of the conductive block and configured to be shielded from irradiation by the radiation blocker.
Regarding claim 10, none of the prior art of record specifies or makes obvious an detector for an imaging system, comprising: 
at least one detector module having a layered structure, wherein the layered structure includes; an X-ray sensor assembly; 
radiation blocker positioned between the X-ray sensor assembly and a conductive block, configured to block penetration of radiation past the X-ray sensor assembly; 
one or more integrated circuits positioned along a side of the conductive block, below the X-ray sensor assembly and electrically coupled to the X-ray sensor assembly; and 
a thermally insulating layer, disposed between the radiation blocker and the conductive block, configured to inhibit heat transmission from the one or more integrated circuits to the X-ray sensor assembly.
 Regarding claim 18 none of the prior art of record specifies or makes obvious a detector module, comprising: 
a radiation blocker aligned perpendicular to a vertical axis of the detector module and positioned below an X-ray sensor assembly and above a first surface of a conductive block, the first surface also aligned perpendicular to the vertical axis; 
at least one integrated circuit coupled to a cable and positioned at a second surface of the conductive block, the second surface different from the first surface and substantially aligned with the vertical axis; and 
a thermally insulating layer coupled to a bottom surface of the radiation blocker and the first surface of the conductive block.
References such as Li et al. (US 20190099150 A1) discloses a detector for medical diagnosis, comprising: a photosensitive element used for sensing an X-beam; an X-beam stopping element used for stopping the X-beam from penetrating said photosensitive element; a supporting board provided below the X-beam stopping 
However Li et al. does not disclose the abovementioned limitations. 
The balance of claims are allowable for at least the abovementioned reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884